Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ANADIGICS, INC. FIRST : The name of the corporation is ANADIGICS, Inc. (the “ Corporation ”). SECOND : The address of the registered office of the Corporation in the State of Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, 19801, County of New Castle. The name of the registered agent at such address is The Corporation Trust Company. THIRD : The nature of the business or purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware (“
